 RITZ DEPARTMENT STORESRitzDepartment StoresandMilton Mitsunaga andBruceE.Allen.Cases37-CA-683-1and37-CA-683-2November 7, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn July 17, 1972,Administrative Law Judge' AllenSinsheimer,Jr., issued the attached Decision in thisproceeding.Thereafter,General Counsel filed excep-tions and a supporting brief,and Respondent filed asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be and it hereby isdismissed in its entirety.1The title of "TrialExaminer"was changed to "Administrative LawJudge"effective August19, 1972TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Trial Examiner: This proceedingwas heard at Honolulu, Hawaii, on May 8 and 9, 1972. Theconsolidated complaint, issued March 20, 1972,1 allegesviolation of Section 8(a)(1) of the Act.The issues are: (1) Whether Mitsunaga and Allenengaged in concerted activity; (2) whether at the time ofterminationRespondent possessed knowledge of anyconcerted activity; (3) whether they were terminatedbecause of concerted activity; and (4) a possible issue ofwhether as management trainees they could legally beterminated for concerted activity.Upon the entire record, including my observation of thewitnesses and after due consideration of the briefs of theGeneral Counsel and Respondent, I make the following: 21The charge in Case 37-CA-683-1 was filed January 3, 1972, and thecharge in37-CA-683-2 was filed on January 3, 19722During the course ofthe hearingtheRespondent's answer wasFINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYER57Respondent, a Hawaiian corporation, is engaged in theoperation of retail stores on the island of Oahu, Hawaii.During the past year, it had gross revenues in excess of$500,000, and in the course and conduct of its business,purchasedmaterials and supplies valued in excess of$50,000 directly from suppliers located outside the State ofHawaii. I find Respondent is, and at times material hasbeen, an employer engaged in commerce and operationsaffecting commerce within the meaning of the Act.II.THEALLEGED UNFAIR LABOR PRACTICEA.Preliminary FactsOn September 18, 1971, Respondent employed MiltonMitsunaga and Bruce Allen as management trainees, withtheir work consisting largely of selling and also handling ofstock.Although the General Counsel contends that theirposition was merely that of sales trainees, it appears thatthe Respondent hired them with the expectation that theymight (or would) eventually become part of management.Sales training was an initial step, to be followed by systemstraining, including handling cash registers, changing tapesand learning matters about the sales floor; with the thirdstepthen being actual exposure to supervision.Asmanagement trainees, they were given overtime, expectedto read the executive bulletin board, and treated as a partof the overall management structure. A number of suchprior trainees have become part of management. Mitsuna-ga was a Japanese who graduated from college while Allen,who is Caucasian and younger, being 19 at the time ofemployment, was a high school graduate. Mitsunaga wastoldwhen employed there was a 3-month probationaryperiod and a training period that would last about a year.B.The Alleged Concerted ActivitiesOn November 20, employees were informed of the deathofMrs.Kamuri, a cofounder of the Respondent, andnotified of the time and place of the funeral. There wasalso a request made to contribute flowers to the funeral.Severaldays thereafter,Mitsunaga observed a noticeposted on the bulletin board, which contained the names of17 employees (including himself) who had not contributedfor flowers. According to Mitsunaga, he complained aboutthis to Allen and other employees to whom he said hestated he thought the contribution was supposed to bevoluntary and this action was "arm twisting." Mitsunagatestified that he said to his supervisor, Taketa, "Well, Iguess I'll have to pay the dollar now," to which Taketaresponded, "Yes, if you want to." Mitsunaga did notattend the funeral because his relationship with thedeceased was "strictly business."Mitsunaga gaveMrs.Nakamura, the store manager, a dollar without comment.Allen testified that after Mitsunaga spoke to him he sawthe same list of names (including his) on the bulletin board.amended anditwas alsoadmitted that Alvin Taketa was a supervisor withinthe meaningof the Act.200 NLRB No. 10 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe spoke to Mitsunaga and several other persons whom henamed about this and said that Mitsunaga told him hethought it was "somewhat arm twisting." Allen felt it wassomewhat voluntary but, if they didn't contribute, he wasafraid of what the results might be. Thereafter, he went uptoMrs. Nakamura to talk to her about the funeral and thedollar donation. She told him it was good Japanese policyto go to funerals and the donation was part of it. He toldher he personally didn't believe in funerals and theceremony thereof. Allen asked if it would be better if hewere to donate the dollar and Nakamura replied "Yeah, itwould probably be better." Allen then gave her the dollar.Allen indicated that he felt it should be called a bill andtaken out of their checks. Whether this may be viewed as aprotest is a matter of argument but I do not consider it tohave been concerted activity.About December 10, Respondent posted a noticeinforming employees of participation in a grab bag forChristmas gifts.Marsha Yoza, a supervisor, approachedBruceAllen and told him that she was there to remind himof the grab bag. He said he would rather not participateand that he didn't believe in getting or receiving gifts. Yozaexplained that it was a store policy and that as part of themanagement level they should try to perpetuate theChristmas spirit feeling in the store. Yoza talked to StoreManager Elaine Nakamura about Allen's response andwas told not to push it, tojust let it be. Thereafter she toldAllen she had crossed his name off the list. He responded"Thank you, I appreciate it." Allen did not participate inthe grab bag and did not mention to Yoza that he haddiscussed the matter with Mitsunaga. Yoza was the onlymanagementrepresentative Allen spoke to.Yoza testified she also spoke to Mitsunaga aboutparticipating in the Christmas potluck. Mitsunaga said hewould rather not. Yoza told him she'd see what she coulddo about it. Later she returned and told him his name hadbeen removed from the list and he did not have toparticipate,whereuponMitsunaga said that he wouldparticipate.Mitsunaga then did participate. In his conver-sation with Yoza, Mitsunaga did not mention Allen.Allen and Mitsunaga discussed the matter amongthemselves indicating their disagreement with the program.They testified that they also mentioned it to otheremployees. Yoza reported the separate conversations withMitsunaga and Allen to Miss Rose Kamuri (Shigemura),president of the Company, shortly after her discussionswith Mitsunaga and Allen. Mitsunaga testified that he hadbut one conversation with Yoza about the potluck gifts.She asked him whether he would participate in a $5 grabbag. He said "no;" she appeared disappointed and askedhim whether he wanted to participate; he said "no" andasked if it was mandatory. She told him that it was not buteverybody would be participatingMitsunaga then said hewould participate.SubsequentlyMitsunagawas ap-proached by an employee to draw in a grab bag. Hethought it was a $5 grab bag but, after he drew, found itwas a $10 bag for management personnel. The next dayMrs. Nakamura brought a $5 grab bag from which he drewa name.Mitsunaga testified that after he drew a total of3 Shigemura also testified as to meetingAllen'sfather and learning fromhim that Allen was a little headstrong, of a rebellious attitude, and learning$15 worth of grab bag vouchers he mentioned it to Taketa,saying that $15 was too much. Taketa simply told him he'dget something back, "so don't worry about it."The foregoing may be claimed to be concerted by theGeneral Counsel but I do not so view it and conclude thatthere was no concerted action to this point. The GeneralCounsel also relies on events at the time of the termina-tionsofAllen and Mitsunaga on December 21 to bediscussed hereafter.C.Terminationsof Allen andMitsunagaThomas Shigemura, vice president of Respondent andhusband of Rose Kamun, the president of Respondent,testified that the first 2 weeks of Allen's employment hadbeen superb but that Allen started to change thereafter,became slow in reaching customers and seemed to havesome difficulties in meeting and handling them. Shigemurasaid he also spoke to Allen about a "filthy habit of puttingpins in his mouth" and apparently picking his teeth as hewaited on customers. Shigemura testified Allen said hewould stop this but had to be reminded again todiscontinue it. Shigemura said he also criticized Allen forthe length of conversation with customers having observedon numerous occasions "he chit chatted with single girls."Allen admitted the "pin picking." Shigemura said he didnot give specifics to Miss Kamuri but discussed Allen'sperformance generally.In an evaluationprior to Thanks-giving according to Shigemura it was considered that Allenhad3 the potential and desire for supervision but wassomewhat immature. Shigemura testified that in discus-sions with Fontana, the operation's manager, Shigemurasaid that he liked Allen's enthusiasm but recognizedAllen's immaturity. Shigemura considered Mitsunaga to bequiet, reserved, and withdrawn. According to Shigemura,Fontana thought Mitsunaga should be released but at thattime Shigemura felt he should be kept on to aboutChristmas to see whether there was ability not yetmanifested. Shigemura testified that in mid-December heconcluded that Mitsunaga was neither salesman-mindednor fashion-minded in the sense of suggesting clothes oraccessories for men.On December 21, Mitsunaga and Allen were informedthat they were terminated by Miss Kamuri. There isdispute as to the sequence of events as testified to by Allenand Mitsunaga and Miss Kamun.According to Allen, on December 21, he had twoconversations with Kamuri, the first at about 1 p.m. whenshe came up and told him, "Chris, I understand you do notbelieve in receiving gifts." Allen said he did not commentat that time. According to Allen, Kamuri then said he wasa self-centered or selfish SOB and I said, "Well, I don't seehow those words are justified." Allen said he did give torelatives but didn't believe in "giving and receiving" in thisinstance. Allen testified a second conversation occurred atabout 10:15 p.m. when Kamun asked him to come in theback section of the store where Mitsunaga was present andalso Shigemura, Mrs. Nakamura, the store manager, andTaketa, the men's departmentmanager.According toof his leaving home RITZ DEPARTMENT STORES59Allen,MissKamun said that the men's departmentemployees were not working as a group and would have topull together to have goodsales.She then turned to Allenand referred to his "not attending the funeral and notgivinga dollar donation."4 Allen testified she then"mentioned as far as the grab bag, that it was store policy,that this was to be done." Allen said he didn't believe ingivingand receiving and didn't believe in funerals.Discussion continued, with Allen saying the dollar dona-tion could have been taken out of his check. Allen testifiedMiss Kamun said "Well, I hope that your mother diestomorrow." According to Allen, Kamun then talked toMitsunaga about the funeral and wondered why he didn'tattend.Mitsunaga replied his relationship was strictlybusiness and that if his mother were to die he would notexpectMiss Kamuri to come to the funeral, not knowingher.MissKamuri disagreed and called him a "haole[Caucasian] with a Jap face."Allen said Kamun then asked about whether Nakamuramade him donate the dollar and he replied that she did not.However, Allen said he didn't want to do so. Kamuri askedMitsunaga the same and then according to Allen stated"I'll give you your dollar back with interest." Kamuri leftand then returned and gave Mitsunaga and Allen theirdollars. She then said to Allen and Mitsunaga "I don'twant to see either of you here again in the store afterFriday." Kamun then left. Allen testified Mitsunaga askedhow this would go down in the records and Shigemura said"Well, it would probably go down as a seasonal layoff."On Thursday morning, thereafter, Allen saw a notice onthe bulletin board referring to his termination.MiltonMitsunaga testified that on December 21 about10 o'clock at night Kamuri talked to him in the men'sdepartment. Present were Shigemura, Nakamura, BruceAllen, and Alvin Taketa. Mitsunaga stated Kamun startedout by stating she wanted the men's department employeestowork more as a team and then "began going" afterBruce Allen because he had not participated in the grabbag.Kamuri asked Allen why he didn't. Allen replied hedidn't believe in giving gifts to someone he didn't evenknow.ThereuponKamuri called him an "egotisticalbombastic" SOB. She then asked both of them why theyhad not contributed a dollar for funeral flowers. BruceAllen stated he didn't believe in funerals. Mitsunaga addedthat Kamuri also said he (Mitsunaga) was reluctant to paythe dollar. Mitsunaga testified that, after Allen replied hedidn't believe in the ceremony of funerals, Kamun said toAllen, "Well, I wish that your mother would die tomor-row." Kamuri then asked Mitsunaga why he didn't attendthe funeral.Mitsunaga told her he had no personalrelationship with her mother and his relationship with herwas strictly business. She thereupon called him a "haolewith a Japanese face." Kamuri then said "Well, I don'twant to see either of you two at the store anymore afterFriday." Kamun left and Mitsunaga asked how it wouldgo on the record. Shigemura said, "Well it would probablybe a seasonal layoff." Thereafter Kamun came back andsaid that she was paying them money while they werestanding there and told Bruce Allen to leave. Kamuri toldMitsunaga to stay and said that she thought he was a betterJapanese than that and that he was more prudent andagain told him he was "just a haole with a Jap face."Mitsunaga said a day or two later he saw the notice on thebulletin board stating that he had been terminated.MissKamuri testified that on a Sunday in October, shespoke to Mitsunaga and asked him what was his interest inretailing; that he responded he wasn't sure and thought hepreferred civil service; that she told him maybe he couldgive it a try for a little longer but if civil service was hisinterest she couldn't stop him. Thereafter she received areport in November about Mitsunaga from Fontana, theoperation's manager, who said that he considered Mitsuna-ga "too mousey and too quiet an individual to consider formanagement." Fontana also said to her that "We'll have toget rid of him." Shigemura mentioned that Mitsunaga'ssalesaptitudewas low and he was very introverted.According to Kamuri, Shigemura spoke to her from timeto time about Allen's attitude, usually in a meeting.Shigemura stated Allen was hardheaded and contradictedorders and that there was always an argument to everyissue that was brought up. Fontana told her in Decemberin response to a question about Allen's disposition "Blowit,he's too immature; forget it." She asked Taketa inDecember about Bruce Allen going into management andTaketa responded "Absolutely not, he's too immature, toomany problems." Kamun said she decided to terminateAllen about 2 weeks or so before Christmas when MissYoza told her that Bruce Allen did not believe in gift givingwhatsoever. She felt that a "great majority of business isdone in gift giving and therefore this is one of the mostimportantessentialthings in business." She already hadAllen's termination in mind. Kamuri testified it was herunderstanding from Yoza that Mitsunaga did participatereluctantly in the gift giving program. On December 21according to Kamuri, after 9:30 p.m. when the store closed,she spoke to Allen with no one else present at the time. ShetoldAllen "I don't think retailing is for you." Kamunfurther testified:Q.And what happened after that?A.And he said, "Why?" And I said, "Because youdon't seem to cooperate in many of the things that wedo," one of which, I stated, was the gift giving.To which he responded, "I don't believe"-in a veryangry tone-"I don't believe in giving gifts to anyonenor receiving gifts."Q.What did you say then?A.And I said, "Well, this can't be in retailing. You'vegot to receive and give gifts because this is part ofretailing."Kamuri then testified she said "Also as a managementtraineewhy is it that you didn't attend my mother'sservices?"Kamun said Allen responded, "Because I don'tbelieve in funeral services of my friends or anyone. And ifmy mother should die, I wonder if I would go." Kamuntestified she became angry and said "If your mother diedtomorrow, I hope that you would have some compassion togo. You're just a self-centered, ego-centric son-of-a-bitch."Kamuri then said "Well, for thesereasonsand attitudes,the objections you have to orders given to you, thedecisions that I have heard around,so let's forget it. Friday4Which he had given to Nakamura reluctantly 60DECISIONS OF NATIONALLABOR RELATIONS BOARDis your last day. It is time, anyway, and you'd better leavebecause I don't think you want retailing." According toKamuri, Allen said "Yes, I don't think retailing is for me."There was a discussion about the dollar gift to the funeralfund in which Allen told her he didn't want to give it andshe told him he didn't have to.Kamun testified at that time she was in the center of themen's department. She then proceeded to where MiltonMitsunaga was about 20 feet away and told him, "I thinkyour time is up and I don't think retailing is for you,Kamura asked him "Why didn't you attend the services ofmy mother?" Mitsunaga responded, "I don't think I shouldattend a funeral of anyone I don't know." The discussioncontinued about him being from Okinawa and Japan.Mitsunaga said that didn't make any difference. Kamuritold him "Well, you're a Japanese with a haole mouth."She meant an Oriental is not normally very articulate ascompared with a Caucasian. Kamun then said, "Well, allright, I think that there's too much in contradiction, [sic]besides you don't seem to like retailing. I think we'llconsider the end of this week your last day which is the24th." Kamuri testified Mitsunaga at that point didn't sayanything about the dollar for the funeral fund. She left thedepartment and called Mrs. Nakamura who was across theway and asked her if she still had the money they hadcollected. Kamun received $2 from Nakamura and walkedover and gave one to Allen. She then walked over to giveone to Mitsunaga. Mr. Shigemura then walked in. Kamurisaid to him, "I want you to be in on this, I have justterminated the two boys." According to Kamuri, shehanded a dollar to Mitsunaga. He responded in an angrytone and said "How about paying the interest." She saidshe didn't owe any interest.5Kamuri testified she obtained information about Mitsu-naga from Shigemura, Fontana, and from looking at theoverall. She said she was first aware that Mitsunaga hadnot gone to the funeral when she began to talk to him onDecember 21 and he didn't agree with some of the thingsthat were going on. She then learned that he hadn't gone toher mother's funeral.Shigemura said he had just come from another store andencountered the situation while in process. Shigemuratestified as to the use of strong language by Miss Kamuriduring the time he was present and that, while he knew shegave the money back, he didn't see her give a dollar toAllen. Shigemura said there were present Allen, Mitsunaga,and Miss Kamuri. When Kamuri left, he spoke to Allenand Mitsunaga and mentioned that he thought it was bestall around. Shigemura was asked as to the reasons for thetermination.Although Shigemura did not actually effectthe termination, he testified that a supervisor would haveto be one who would lead and serve as a good example,that there was a matter of immaturity, that they had failedto be cooperative, and that there was a general feeling ofrebellionwhich he felt was not good in supervision.The termination notice in the case of Mitsunaga reads asfollows: "Conflicting philosophies with employer ... .Does not believe in receiving or giving gifts . .Lacks5There is also some testimony thereafter about a subsequent discussionwithAllen in which he indicated his attitude may have been wrong andsimplecourtesiesaccorded to fellow human beings.Interest not in retailing ... .The termination notice in the case of Allen reads asfollows: "Does not agree with philosophy of management... Does not also believe in receiving gifts. Also does notbelieve in simple courtesies that are paid to fellow humanbeings or workers without feeling that a intimate relation-ship is needed, as a requisite. As an assistant or potentialexecutive . . . we cannot accept this type of individualisticphilosophy vs. company oriented philosophy which isneeded."D.ConclusionsFirst,Ihave noted Shigemura's testimony as to adiscussion with Allen's father concerning rebellious aspectsof Allen's leaving home, Allen's contradictory attitude onthe job, and his immaturity, as well as that of Kamun tothe same effect, and also Shigemura's and Kamuri'stestimony relative to discussions with and comments byother supervisors, including Fontana and Taketa, as toboth Mitsunaga and Allen. I also observed both Mitsunagaand Allen while they testified and were in the hearingroom. I noticed that Mitsunaga was quiet, reserved, anddid not appear to manifest a personality inclined towardsaleswork. Allen was more outspoken and appeared to bemore outgoing, but also manifested some indication ofwhat might be described as a challenging attitude whichcould or might manifest itself in a form of opposition,possibly viewed as rebellious toward orders and conduct ina store. In the young, such is neither unusual nornecessarily undesirable. A certain amount of questioningor challenging attitude is, in my judgment, desirable.Further,Mitsunaga and Allen appear to be intelligentyoung men which is why they were selected by Respondentfor the training program. At the same time, Mitsunaga,both from testimony and observation, appeared to mani-fest a certain reserve which may not be desirable in a salesforce and Allen, an attitude reflecting immaturity. Thematter of the funeral is one as to which people may differboth culturally and generation-wise. However it is clearfrom the testimony of both Shigemura and Kamun that itwas important as both Japanese culture and store policythat supervisory personnel attend funerals of employeeswhenever time would permit. Accordingly such would be anecessary aspect of the training and development ofsupervisors.As for the gift giving, while the attitude ofMitsunaga and Allen as individuals is understandable, soalso is the store policy where so much of its business isdependent thereon. Hence, the Respondent was entitled toexpect adherence to its policy of both salespeople andmanagement trainees. From the record as a whole and myobservation of the witnesses, as set forth above, I amcreditingKamuri's (and Shigemura's) testimony as to thereasons for the termination of Allen and Mitsunaga.A first question is was any concerted activity involved.Except possibly for the evening of September 21, insofar asMitsunaga and Allen were concerned, it appears that theiractions were personal reactions, which may have coincid-Kamun offered part-timework if he wanted it while attending school RITZ DEPARTMENT STORES61ed, against the funeral, the dollar payment, and the giftgiving policy, but that no concerted action as such wastaken. The General Counsel's argument then is predicatedon the action of termination on December 21, which hecontends manifested an attitude or treatment by Respon-dent of Mitsunaga's and Allen's conduct as concertedaction and a termination therefore. This in turn must bepredicated on a contention that since the two were treatedeither together or at about the same time and theterminations involved two of the same matters which Allenand Mitsunaga had objected to, the terminations musthave related to and been because of concerted activity. Aspart of such contention, it would be necessary to accept theversions of Allen and Mitsunaga that they were calledtogether at the same time rather than that of Kamuri andShigemura that they were spoken to separately. But evenassuming,arguendo,thesemanagement trainees who hadbeen employed at the same time were called together andterminated at the same time for reasons in part the same orsimilar, includingmatterswhich they had separatelyobjected to, it does not follow that concerted activitieswere involved. More important, even assuming,arguendo,that their objections were concerted or that Respondentthought they were, it does not follow they were terminatedbecause of concerted activity.The cause of termination appears quite clearly to havebeen the management's resolution that Mitsunaga did nothave the personality for the job and that his views werecontrary to Respondent's philosophy both as to attendanceat funerals and gift giving which the latter, managementbelieved,was essential to its sales. In Allen's case, it isevident thatRespondent believed he was immature,somewhat rebellious, and also did not agree with itsphilosophy or approach as to either attendance at funeralsor gift giving which it was entitled to expect both of its6That knowledge is a prerequisiteSeeN L.R B v Burnup&Sims, Inc,379 U.S 21 at 23.rSeeContinentalOil Co,161 NLRB 1059,and cases cited8In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,salespeopleand persons training for a managementposition.First it is evident that the mere fact that persons take likepositions doesn't make the action concerted. Nor does atermination for like positions necessarily make such atermination one for concerted activity. For example, ifemployees oppose individually or concertedly companyrules as to absenteeism or tardiness, are either repeatedlytardyor repeatedly absent and thereupon are eitherindividually terminated, or several persons are terminatedat the same time for violations of these rules, suchterminations, absent anything more, would be proper andvalid.The situation herein does not appear to be anydifferent.Respondent has certain policies as to what itexpects of salespeople and management trainees. If thesepersons do not meet or conform to these requisites, atermination is in order therefore. Mitsunaga and Allenwere accordingly properly so terminated. I conclude firsttherewas no concerted activity on their part and sincethere was none, management could not have known6 ofany, and in any case they were not terminated because ofany concerted activity but forgoodcause.? This makes itunnecessary to consider the question of whether or not, asmanagement trainees engaged in concerted activity, theycould be terminated therefor.Iaccordingly find that the General Counsel has notestablished either concerted activity, knowledge of concert-ed activity, or that Mitsunaga and Allen were terminatedbecause of any concerted activity. I shall accordinglyrecommend that the complaint herein be dismissed.RECOMMENDED ORDER8It is accordingly recommended that the complaint hereinbe dismissed in its entirety.conclusions,and recommendedOrderherein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoardand becomeits findings, conclusions, and order,and all objectionsthereto shall bedeemed waived for all purposes